UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7302


EDWARD JAMES EGAN, SR.,

                Petitioner – Appellant,

          v.

GENE   JOHNSON,    Director     of   Virginia     Department    of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00336-gec-mfu)


Submitted:   January 13, 2011               Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward James Egan, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward James Egan, Sr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of    appealability.         28   U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent     “a       substantial       showing      of     the   denial     of     a

constitutional       right.”           28     U.S.C.      § 2253(c)(2).         When      the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,      537    U.S.   322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude     that      Egan    has     not   made     the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

              We dispense with oral argument because the facts and

legal    contentions          are    adequately         presented    in   the   materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3